Case 1:19-cv-21658-KMW Document 50 Entered on FLSD Docket 11/21/2019 Page 1 of 1




                          UNITED STATES DISTRICT CO URT
                         SO UTHERN DISTRICT OF FLORIDA
                           Case No.19-21658-CIV-W lLLIAMS
 G ISELE ROTH SAIZ W ENDEL,

         Plainti
               ff,

 V.

 INT'L REAL ESTATE NEW S,LLC,
 and DAVID W .BASCH,

         Defendants.
                           /

                                       O RDER

         THIS MATTER is before the Coud on M agistrate Judge Edwin G .Torres's Repod

 and Recommendation (DE 47) (the 'Repod'
                                       ') regarding Plaintiff's motion to dismiss
 DefendantBasch's counterclaim (DE 34).None ofthe Padies filed objections to the
 Repod. The Coud has independently reviewed the Repod, the entire record, and

 applicable case law .Accordingly,it is O RDERED AND A DJUDG ED thatthe Repod is

 AFFIRMED and the analysis contained in the Repod (DE 47) is ADOPTED and
 incorporated herein by reference. Plaintiff's m otion to dism iss Defendant Basch's

 counterclaim (DE 34)is GRANTED.
         DONEANDORDEREDinchambersi
                                 nMiami,Flori
                                            da,this.jAdayofNovember,
                                                              --
                                                                   .




 2019.


                                              KATHL    N M .W ILLIAM S

                                              UNI
                                                TEjSTATESDI
                                                          STRI
                                                             CTJUDGE
